Citation Nr: 0334838	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-04 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for lumbar 
disc disease with right lower extremity radiculopathy, 
currently rated as 60 percent disabling.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or for being housebound.

3.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance 
with special adaptive equipment or special adaptive equipment 
only.

4.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or special 
home adaptations.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to January 
1994.

These matters come to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to an increased rating for 
lumbar disc disease, special monthly compensation, and 
assistance in acquiring an automobile or other conveyance.  
In a January 2002 rating decision the RO also denied 
entitlement to financial assistance in acquiring specially 
adapted housing.  The veteran perfected an appeal of those 
decisions.

The Board notes that in an April 2000 rating decision the RO 
granted entitlement to a total disability rating based on 
individual unemployability, effective June 1, 1999.  The 
veteran perfected an appeal of the assigned effective date.  
In a September 2000 rating decision the RO revised the 
effective date for the total rating to August 18, 1998.  In 
that rating decision the RO also informed the veteran that 
the assignment of the effective date of August 18, 1998 
constituted a full grant of the benefit sought on appeal.  
The veteran has not indicated any intent to claim entitlement 
to an effective date prior to August 18, 1998.  For that 
reason the Board finds that the issue of entitlement to an 
earlier effective date for assignment of the total rating 
based on unemployability is no longer in contention, and that 
that issue is not currently before the Board.  See Hamilton 
v. Brown, 4 Vet. App. 528, 537 (1993)(en banc), aff'd, 39 
F.3d 1574 (Fed. Cir. 1994) [a notice of disagreement ceases 
to be valid if the RO grants the benefit sought on appeal].  



REMAND

The veteran contends that he is entitled to increased 
compensation for his low back disability because he has in 
essence lost the use of his lower extremities due to low back 
pain with radiculopathy.  He also contends, in substance, 
that he is entitled to the other benefits sought due to the 
severity of his service-connected back disability.

Reasons for Remand

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)].  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.
 
Among other directives, the VCAA expanded the duty of VA to 
notify claimants and their representatives with respect to 
providing requisite evidence.  Subsequent decisions of the 
United States Court of Appeals for Veterans Claims (the 
Court) have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA]. 

In this case, the veteran has not been specifically advised 
in accordance with the VCAA, as interpreted by the Court in 
Quartuccio, as to what evidence would substantiate his claims 
and, if existent, which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.  A remand in this case is, therefore, required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  

Revisions to the diagnostic codes pertaining to back 
disabilities

The Board notes that the rating criteria for evaluating 
intervertebral disc syndrome were revised in August 2002, 
effective September 23, 2002.  See Schedule for Rating 
Disabilities, Intervertebral Disc Syndrome, 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. Part 4).  In 
addition, all of the diagnostic codes pertaining to the 
evaluation of spine disabilities were revised in August 2003, 
effective September 26, 2003.  See Schedule for Rating 
Disabilities, The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. Part 4).  Because the veteran's 
appeal was initiated prior to the changes in the regulation, 
he is entitled to the application of the version more 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In denying entitlement to a rating in excess of 60 percent in 
the October 2001 rating decision, the RO applied the version 
of the rating criteria for intervertebral disc syndrome that 
was previously in effect.  In a September 2002 supplemental 
statement of the case the RO considered the September 2002 
revision to the diagnostic code pertaining to intervertebral 
disc syndrome, and provided those criteria to the veteran.  
The RO has not, however, considered the revision to the 
diagnostic codes pertaining to the spine that became 
effective in September 2003, nor has the veteran been advised 
of those rating criteria.  Because this case must be remanded 
to the RO for other reasons, in re-adjudicating the appeal 
the RO will have the opportunity to consider the revised 
rating criteria and to provide those criteria to the veteran.

Medical examination

As previously stated, the veteran contends, in essence, that 
he has lost the use of his lower extremities due to low back 
pain and radiculopathy into the lower extremities.  He has 
not, however, been provided a VA medical examination in order 
to determine the extent to which, if any, his low back 
disability effects his ability to ambulate and otherwise 
perform the activities of daily living.  The Board finds, 
therefore, that on remand the RO should provide him that 
examination.

Accordingly, the case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The VBA must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The VBA should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for his low back 
disability since July 2002.  After 
securing any necessary release, the VBA 
should obtain copies of such records that 
are not in file.  If the VBA is not able 
to obtain the identified records, the 
claims file should be documented to that 
effect and the veteran so notified.

3.  The VBA should provide the veteran a 
medical examination for the purpose of 
determining whether he has lost the use 
of either or both lower extremities due 
to degenerative disc disease of the 
lumbar spine with radiculopathy.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  

The examiner should conduct an 
examination of the low back and lower 
extremities and document all functional 
limitations caused by the low back 
disability, specifically as those 
functional limitations effect the 
veteran's ability to ambulate and perform 
the activities of daily living.  
Specifically:

(a)  Regarding the veteran's claim for 
special monthly compensation, the 
examiner should provide an opinion on 
whether the veteran has lost the use of 
either lower extremity to the extent that 
no effective function remains other than 
that which would be equally well served 
by an amputation stump at the site of 
election with use of a suitable 
prosthetic appliance.  In addition, the 
examiner should determine whether the 
degenerative disc disease has caused 
radiculopathy in either lower extremity 
that results in complete paralysis of the 
external popliteal nerve and consequent 
foot drop.  

The examiner should also provide an 
opinion on whether the low back 
disability renders the veteran unable to 
dress or bathe himself; if he frequently 
needs adjustment of a prosthetic or 
orthopedic appliance; if he is unable to 
feed himself or to attend to the wants of 
nature; or if he requires protection from 
the hazards of his daily environment.  

(b) Regarding the veteran's claim for 
specially adapted housing, the examiner 
is asked to provide an opinion on whether 
the veteran has lost the use of both 
lower extremities so as to preclude 
locomotion without the regular and 
constant use of a wheelchair, braces, 
crutches, or canes as a normal mode of 
locomotion due solely to service-
connected disability.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the VBA 
should readjudicate the issues on appeal.  
When readjudicating the claim for an 
increased rating for the low back 
disability, the VBA should consider all 
revisions to the Rating Schedule since 
the veteran's claim was initiated, as 
well as the veteran's potential 
entitlement to an extraschedular rating.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the VBA.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
VBA to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


